In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County, dated April 29, 2004, which denied its motion to compel the defendants to comply with discovery demands.
Ordered that the appeal from so much of the order as denied that branch of the plaintiffs motion which was to compel the defendant John M. Glover Agency to comply with discovery demands is dismissed as academic (see Milbrandt & Co., Inc. v Griffin, 19 AD3d 662 [decided herewith]); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
“The supervision of discovery, and the setting of reasonable terms and conditions for disclosure, are within the sound discretion of the Supreme Court. The Supreme Court’s discretion is *664broad because it is familiar with the action before it, and its exercise should not be disturbed on appeal unless it was improvidently exercised” (Provident Life & Cas. Ins. Co. v Brittenham, 284 AD2d 518 [2001]; see Setsuo Ito v Dryvit Sys., 5 AD3d 735 [2004]). The Supreme Court providently exercised its discretion in denying that branch of the plaintiffs motion which was to compel the defendant John W Griffin to comply with discovery demands. H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ, concur.